
	
		I
		112th CONGRESS
		1st Session
		H. R. 408
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Mr. Jordan (for
			 himself, Mr. Garrett,
			 Mr. Flores,
			 Mr. Lamborn,
			 Mrs. Bachmann,
			 Mr. Scott of South Carolina,
			 Mr. Chaffetz,
			 Mr. Lankford,
			 Mr. Mack, Mr. Fleming, Mr.
			 Ross of Florida, Mr.
			 Campbell, Mrs. Black,
			 Mr. McClintock,
			 Mr. Akin, Mr. Mulvaney, Mr.
			 Franks of Arizona, Mr. Barton of
			 Texas, Mr. Roe of
			 Tennessee, Mr. Marchant,
			 Mr. Flake,
			 Mr. Gingrey of Georgia,
			 Mr. Huelskamp,
			 Mr. Walsh of Illinois, and
			 Mr. Coffman of Colorado) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Natural Resources,
			 Transportation and
			 Infrastructure, the
			 Budget, Rules,
			 Appropriations,
			 Agriculture,
			 House Administration,
			 Education and the
			 Workforce, Energy and
			 Commerce, Ways and
			 Means, Financial
			 Services, the
			 Judiciary, and Science,
			 Space, and Technology, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To reduce Federal spending by $2.5 trillion through
		  fiscal year 2021.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Spending Reduction Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Spending reductions under Continuing Appropriations Act,
				2011
					Sec. 101. Reduction of nonsecurity discretionary spending to
				fiscal year 2008 level.
					Title II—Changes in the baseline; discretionary spending limits
				for nondefense spending
					Subtitle A—Elimination of automatic increases for
				inflation
					Sec. 201. Changes in the baseline.
					Sec. 202. Extension.
					Subtitle B—Discretionary spending limits for nondefense
				spending
					Sec. 211. Extension of discretionary spending limits for
				nondefense spending.
					Sec. 212. Enforcement.
					Sec. 213. Reports.
					Sec. 214. Expiration.
					Title III—Rescission of unobligated stimulus funds and repeal of
				certain stimulus provisions
					Sec. 301. Rescission of unobligated stimulus funds.
					Sec. 302. Repeal of certain stimulus provisions.
					Title IV—Provisions relating to Federal civilian
				workforce
					Sec. 401. Extension of Federal employee pay freeze.
					Sec. 402. Limitation on the number of civilian employees in the
				executive branch.
					Sec. 403. Ineligibility of persons having seriously delinquent
				tax debts for Federal employment.
					Sec. 404. Repeal of certain provisions relating to official
				time for Federal employees.
					Title V—Program eliminations and related provisions
					Subtitle A—Provisions relating to program
				eliminations
					Sec. 501. Program eliminations.
					Sec. 502. Repeal of national organic certification cost-share
				program.
					Sec. 503. Prohibiting unauthorized payments to District of
				Columbia.
					Sec. 504. Prohibiting payment of gratuities to survivors of
				Members of Congress.
					Sec. 505. Davis-Bacon Repeal Act.
					Sec. 506. Priorities in Education Spending Act.
					Sec. 507. Repeal of temporary increase of Medicaid
				FMAP.
					Sec. 508. Moratorium on construction or leasing of new Federal
				buildings in District of Columbia until January 2013.
					Subtitle B—Elimination of Presidential Election Campaign
				Fund
					Sec. 511. Termination of taxpayer financing of Presidential
				election campaigns.
					Subtitle C—Repeal of sugar price support and other
				programs
					Sec. 521. Repeal of sugar price support program and marketing
				allotments for sugar.
					Sec. 522. Repeal of market access program.
					Sec. 523. Termination of availability of marketing assistance
				loans and loan deficiency payments for mohair producers.
					Subtitle D—Federal Real Property Disposal Pilot
				Program
					Sec. 531. Federal Real Property Disposal Pilot
				Program.
					Title VI—Fannie Mae and Freddie Mac
					Sec. 601. Short title.
					Sec. 602. Definitions.
					Sec. 603. Termination of current conservatorship.
					Sec. 604. Limitation of enterprise authority upon emergence
				from conservatorship.
					Sec. 605. Required wind down of operations and dissolution of
				enterprise.
					Title VII—Miscellaneous
					Sec. 701. Limitation on Government printing costs.
					Sec. 702. Deposit of IRS user fees as general
				receipts.
					Sec. 703. Limitation of Government travel costs.
					Sec. 704. Reduction in Federal vehicle costs.
					Sec. 705. Repeals of prohibitions on public-private
				competitions for conversion to contractor performance of functions performed by
				Federal employees pursuant to Office of Management and Budget Circular
				A–76.
					Sec. 706. Deauthorization of appropriations to carry out PPACA
				and HCERA.
					Sec. 707. Rescission of Health Insurance Reform Implementation
				funds.
					Sec. 708. Taxpayer-generated deficit reduction.
					Sec. 709. Limitation on funds to implement certain health care
				laws.
				
			ISpending
			 reductions under Continuing Appropriations Act, 2011
			101.Reduction of
			 nonsecurity discretionary spending to fiscal year 2008 level
				(a)In
			 generalSection 101 of the
			 Continuing Appropriations Act, 2011 (Public Law 111–242) is amended by adding
			 at the end the following:
					
						(b)(1)Such amounts as may be necessary, at a rate
				for operations as provided in the appropriations Acts for fiscal year 2008
				referred to in section 101 of division A of Public Law 110–329 and under the
				authority and conditions provided in such Acts for projects or activities
				(including the costs of direct loans and loan guarantees) that are not
				otherwise provided for, that were conducted in fiscal years 2008 and 2010, and
				for which appropriations, funds, or other authority were made available in such
				Acts.
							(2)If the amount provided for a project or
				activity by paragraph (1) would be higher than the amount provided in
				appropriations Acts for fiscal year 2010, such project or activity shall be
				funded at the lower such
				amount.
							.
				(b)Continuation of
			 Security-Related discretionary spendingSection 101 of such Act
			 is further amended—
					(1)by inserting
			 (a) after the section designation;
					(2)in subsection (a), as so amended, by
			 striking paragraphs (1), (3), (5), (6), (7), (9), and (10);
					(3)in subsection (a), as so amended, by
			 redesignating paragraphs (2), (4), and (8) as paragraphs (1), (2), and (3),
			 respectively; and
					(4)by adding at the
			 end of subsection (a), as amended by paragraphs (1), (2), and (3), the
			 following:
						
							(4)Division E of the Consolidated
				Appropriations Act, 2010 (Public Law
				111–117).
							.
					(c)Conforming
			 amendmentsSection 114(2) of such Act is amended—
					(1)by striking
			 (8) and inserting (3); and
					(2)by inserting
			 (a) after section 101.
					IIChanges in the
			 baseline; discretionary spending limits for nondefense spending
			AElimination of
			 automatic increases for inflation
				201.Changes in the
			 baselineSection 257(c) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended—
					(1)in the second
			 sentence of paragraph (1), by striking everything that follows current
			 year, and inserting excluding resources designated as an
			 emergency requirement and any resources provided in supplemental appropriation
			 laws.;
					(2)by striking
			 paragraphs (2), (3), (4), and (5);
					(3)by redesignating
			 paragraph (6) as paragraph (2); and
					(4)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)No adjustment
				for inflationNo adjustment shall be made for inflation or for
				any other
				factor.
							.
					202.ExtensionThe second sentence of section 275(b) of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting other than subsections (a) through (d) of section 257
			 after title.
				BDiscretionary
			 spending limits for nondefense spending
				211.Extension of
			 discretionary spending limits for nondefense spending
					(a)In
			 generalSection 251(c) of the Balanced Budget and Emergency
			 Deficit Control Act of 1985 is amended to read as follows:
						
							(c)Discretionary
				spending limitAs used in
				this part, the term discretionary spending limit means—
								(1)for fiscal year
				2011 for the nondefense category $457,000,000,000 in new budget authority;
				and
								(2)for each of fiscal
				years 2012 through 2021 for the nondefense discretionary category
				$409,000,000,000 in new budget
				authority.
								.
					(b)DefinitionsSection 250(c)(4) of the Balanced Budget
			 and Emergency Deficit Control Act of 1985 is amended in subparagraph (C) by
			 inserting (and successor accounts) after budget
			 accounts.
					212.Enforcement
					(a)Discretionary
			 Spending Limit Point of OrderSection 312 of the Congressional Budget Act
			 of 1974 is amended by adding at the end the following new subsection:
						
							(g)Discretionary
				Spending Limit Point of OrderIt shall not be in order in the
				House of Representatives or the Senate to consider any bill, joint resolution,
				amendment, or conference report that—
								(1)increases the
				discretionary spending limits for any ensuing fiscal year after the budget
				year; or
								(2)would cause the
				discretionary spending limits for the budget year to be
				breached.
								.
					(b)Point of order
			 against budget resolution that breaches limitsIt shall not be in order in the House of
			 Representatives or the Senate to consider any concurrent resolution on the
			 budget that would cause the discretionary spending limits for the budget year
			 to be breached.
					(c)Advance
			 Appropriation Point of OrderSection 312 of the Congressional
			 Budget Act of 1974 (as amended by this section) is further amended by adding at
			 the end the following new subsection:
						
							(i)Advance
				appropriation point of orderIt shall not be in order in the House of
				Representatives or the Senate to consider any appropriation bill or joint
				resolution, or amendment thereto or conference report thereon, that provides
				advance discretionary new budget authority that first becomes available for any
				fiscal year after the budget year at an amount for any program, project, or
				activity above the amount of appropriations for fiscal year 2007 for such
				program, project, or
				activity.
							.
					213.ReportsSubsections (c)(2) and (f)(2)(A) of section
			 254 of the Balanced Budget and Emergency Deficit Control Act of 1985 are
			 amended by striking 2002 and inserting
			 2021.
				214.ExpirationSection 275(b) of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended by striking
			 2002 and inserting 2021.
				IIIRescission of
			 unobligated stimulus funds and repeal of certain stimulus provisions
			301.Rescission of
			 unobligated stimulus fundsEffective on the date of the enactment of
			 this Act, there are rescinded all unobligated balances of the discretionary
			 appropriations made available by division A of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5).
			302.Repeal of
			 certain stimulus provisionsEffective on the date of the enactment of
			 this Act, subtitles B and C of title II and titles III through VII of division
			 B of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5) are
			 repealed, and the provisions of law amended or repealed by such provisions of
			 division B are restored or revived as if such provisions of division B had not
			 been enacted.
			IVProvisions
			 relating to Federal civilian workforce
			401.Extension of Federal
			 employee pay freezeSection
			 147 of the Continuing Appropriations Act, 2011 (Public Law 111–242) is
			 amended—
				(1)in subsection
			 (b)(1), by striking 2012 and inserting 2015;
			 and
				(2)in subsection (c),
			 by striking 2012 and inserting 2015.
				402.Limitation on the
			 number of civilian employees in the executive branch
				(a)LimitationExcept as otherwise provided in this
			 section—
					(1)no person shall be
			 appointed as a full-time civilian employee to a permanent position in the
			 executive branch during any month when the number of such employees is greater
			 than the number equal to 85 percent of the number of such employees on
			 September 30, 2010; and
					(2)the number of
			 temporary and part-time employees in any agency in the executive branch during
			 any month shall not be greater than the number of such employees during the
			 corresponding month in fiscal year 2010.
					(b)Provisions
			 relating to limitation under subsection
			 (a)(1)
					(1)In
			 generalDuring any period when appointments are otherwise
			 prohibited under subsection (a)(1), an appointing authority may, except as
			 otherwise provided in this subsection, appoint persons as full-time civilian
			 employees in permanent positions in an agency so long as the total number of
			 persons appointed as full-time civilian employees in permanent positions in
			 such agency (and attributable to such period) does not exceed the number equal
			 to 50 percent of the number of vacancies in such positions which have occurred
			 during such period by reason of resignation, retirement, removal, or
			 death.
					(2)Small
			 agenciesFor purposes of paragraph (1), all agencies which, on
			 the first day of any period when appointments are otherwise prohibited under
			 subsection (a)(1), have 50 or fewer full-time civilian employees in permanent
			 positions shall be treated as one agency, and the Director of the Office of
			 Management and Budget (hereinafter in this section referred to as the
			 Director) shall determine the vacancies in each such agency
			 which may be filled by reason of paragraph (1).
					(3)ReassignmentsFor
			 purposes of paragraph (1), the Director may reassign vacancies from one agency
			 to another agency when such reassignment is, in the opinion of the Director,
			 necessary or appropriate because of the creation of a new agency, because of a
			 change in functions, or for the more efficient operation of the
			 Government.
					(4)TransfersIf
			 a full-time civilian employee in a permanent position is transferred from one
			 agency to another agency—
						(A)such transfer
			 shall be taken into account under paragraph (1) as an appointment by the head
			 of the agency to which such employee transfers; and
						(B)subsection (a)(1)
			 shall not apply to an appointment to the vacancy in the agency from which such
			 employee transferred and such vacancy shall not be taken into account under
			 paragraph (1).
						(5)ExclusionSubsection
			 (a)(1) shall not affect appointments to positions within the United States
			 Postal Service or the Postal Regulatory Commission, and no employee of the
			 United States Postal Service or the Postal Regulatory Commission shall be taken
			 into account for purposes of any determination under subsection (a)(1) of the
			 number of full-time civilian employees in permanent positions in the executive
			 branch at any time.
					(c)Provisions
			 relating to limitation under subsection
			 (a)(2)For purposes of
			 subsection (a)(2), the Director may reassign authorized temporary and part-time
			 employment from one agency to another agency when such reassignment is, in the
			 opinion of the Director, necessary or appropriate because of the creation of a
			 new agency, because of a change in function, or for the more efficient
			 operation of the Government.
				(d)Treatment of
			 certain employees; agency definedFor purposes of this
			 section—
					(1)there shall not be
			 taken into account—
						(A)any position
			 filled by appointment by the President by and with the advice and consent of
			 the Senate, other than for purposes of determining under subsection (a)(1) the
			 number of full-time civilian employees in permanent positions in the executive
			 branch at any time; or
						(B)casual employees
			 or employees serving without compensation; and
						(2)the term
			 agency or agency in the executive branch means an
			 Executive department, a Government corporation, and an independent
			 establishment (as those terms are defined in chapter 1 of title 5, United
			 States Code), but does not include the Government Accountability Office.
					(e)Disposition of
			 savingsThe Director shall maintain a continuous study of all
			 appropriations and contract authorizations in relation to personnel employed
			 and shall reserve from expenditure the savings in salaries and wages resulting
			 from the operation of this section, and any savings in other categories of
			 expense which the Director determines will result from such operation.
				(f)InformationAgencies
			 in the executive branch shall submit to the Director such information as may be
			 necessary to enable the Director to carry out the functions of the Director
			 under this section.
				(g)ReportsThe
			 Director shall submit to each House of Congress, at the end of each calendar
			 quarter, a report on the operation of this section.
				(h)Reemployment
			 rights not affectedNothing in this section shall supersede or
			 modify the reemployment rights of any person under chapter 43 of title 38,
			 United States Code, or any other provision of law conferring reemployment
			 rights upon persons who have performed service in the uniformed
			 services.
				(i)RegulationsThe
			 Director shall prescribe any regulations necessary to carry out the purposes of
			 this section.
				(j)Effective
			 dateThis section (other than subsection (i)) shall take effect
			 on the first day of the first month which begins after the date of the
			 enactment of this Act.
				403.Ineligibility of
			 persons having seriously delinquent tax debts for Federal employment
				(a)In
			 generalChapter 73 of title
			 5, United States Code, is amended by adding at the end the following:
					
						VIIIIneligibility
				of persons having seriously delinquent tax debts for Federal
				employment
							7381.Ineligibility
				of persons having seriously delinquent tax debts for Federal
				employment
								(a)DefinitionFor purposes of this section—
									(1)the term
				seriously delinquent tax debt means an outstanding debt under the
				Internal Revenue Code of 1986 for which a notice of lien has been filed in
				public records pursuant to section 6323 of such Code, except that such term
				does not include—
										(A)a debt that is
				being paid in a timely manner pursuant to an agreement under section 6159 or
				section 7122 of such Code; and
										(B)a debt with
				respect to which a collection due process hearing under section 6330 of such
				Code, or relief under subsection (a), (b), or (f) of section 6015 of such Code,
				is requested or pending; and
										(2)the term
				Federal employee means—
										(A)an employee, as
				defined by section 2105; and
										(B)an employee of the
				United States Postal Service or of the Postal Regulatory Commission.
										(b)Ineligibility
				for Federal employmentAn individual who has a seriously
				delinquent tax debt shall be ineligible to be appointed, or to continue
				serving, as a Federal employee.
								(c)Exception for
				national security, etcNothing in subsection (b) shall—
									(1)apply in the case
				of any individual whose services are required for reasons of national security,
				as determined by the President in writing; or
									(2)prevent the
				continued service of any officer whose appointment is required to be made by
				the President, by and with the advice and consent of the Senate.
									(d)RegulationsThe
				Office of Personnel Management shall, for purposes of carrying out this section
				with respect to the executive branch, prescribe any regulations which the
				Office considers
				necessary.
								.
				(b)Clerical
			 amendmentThe analysis for chapter 73 of title 5, United States
			 Code, is amended by adding at the end the following:
					
						
							Subchapter VIII—Ineligibility of persons having seriously
				delinquent tax debts for Federal employment
							7381. Ineligibility of persons having seriously delinquent tax
				debts for Federal
				employment.
						
						.
				404.Repeal of certain
			 provisions relating to official time for Federal employeesSubsections (a) and (c) of section 7131 of
			 title 5, United States Code, are repealed.
			VProgram
			 eliminations and related provisions
			AProvisions
			 relating to program eliminations
				501.Program
			 eliminations
					(a)In
			 generalNo funds appropriated
			 or otherwise available to any Federal department or agency may be obligated or
			 expended for any program or other purpose described in subsection (b).
					(b)Programs and
			 purposes describedThe programs and purposes described in this
			 subsection are as follows:
						(1)The Legal Services
			 Corporation.
						(2)The Save America’s Treasures
			 program.
						(3)The National Heritage Areas program.
						(4)The National Endowment for the Arts.
						(5)The National
			 Endowment for the Humanities.
						(6)Subpart 3 of part
			 D of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6775) (relating to the Ready-to-Learn Television program).
						(7)Subpart 12 of part
			 D of title V of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7265 et seq.) (relating to educational, cultural, apprenticeship, and exchange
			 programs for Alaska Natives, Native Hawaiians, and their historical whaling and
			 trading partners in Massachusetts).
						(8)The National and Community Service Act of
			 1990 (Public Law 101–610; 42 U.S.C. 12501 et seq.).
						(9)United States
			 contributions to the International Fund for Ireland.
						(10)The Trade and
			 Development Agency.
						(11)The Woodrow
			 Wilson Memorial Act of 1968 (82 Stat. 1356).
						(12)United States
			 economic assistance to Egypt.
						(13)The United States
			 Agency for International Development.
						(14)United States contributions to the
			 Intergovernmental Panel on Climate Change.
						(15)The John C.
			 Stennis Center for Public Service Training and Development.
						(16)The essential air
			 service program of the Federal Aviation Administration authorized by subchapter
			 II of chapter 417 of title 49, United States Code.
						(17)The new starts
			 program of the Federal Transit Administration authorized by section 5309 of
			 title 49, United States Code.
						(18)Beach
			 replenishment projects of the Corps of Engineers.
						(19)The Appalachian
			 Regional Commission.
						(20)The Economic
			 Development Administration.
						(21)Capital and preventive maintenance projects
			 for the Washington Metropolitan Area Transit Authority authorized by title VI
			 of the Passenger Rail Investment and Improvement Act of 2008 (122 Stat.
			 4968).
						(22)Title X of the
			 Public Health Service Act (42 U.S.C. 300 et seq.) (relating to population
			 research and voluntary family planning programs).
						(23)The
			 weatherization program authorized by part A of title IV of the Energy
			 Conservation and Production Act (42 U.S.C. 6861 et seq.).
						(24)The FreedomCAR
			 and Fuel Partnership in the Vehicle Technologies Program of the Department of
			 Energy.
						(25)The Energy Star program authorized by
			 section 324A of the Energy Policy and Conservation Act (42 U.S.C.
			 6294a).
						(26)The Corporation
			 for Public Broadcasting.
						(27)Amtrak.
						(28)Grants supporting
			 intercity rail passenger service and high-speed rail.
						(29)Applied research
			 sponsored by the Department of Energy.
						(30)The Technology Innovation Program
			 authorized by section 28 of the National Institute of Standards and Technology
			 Act (15 U.S.C. 278n).
						(31)The Hollings Manufacturing Extension
			 Partnership and all other programs authorized by section 25 of the National
			 Institute of Standards and Technology Act (15 U.S.C. 278k).
						(32)The Community
			 Development Fund of the Department of Housing and Urban Development.
						(33)The HOPE VI
			 program of the Department of Housing and Urban Development authorized by
			 section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v).
						(34)Grants provided under Edward Byrne Memorial
			 Justice Assistance Grant Program under subpart 1 of part E of title I of the
			 Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.)
			 insofar as such grants are for pre-trial bail services.
						(35)United States contributions to the
			 Organization for Economic Cooperation and Development.
						(36)The U.S. Ambassadors Fund for Cultural
			 Preservation.
						(37)Doctoral
			 dissertation research grants authorized under title V of the Housing and Urban
			 Development Act of 1970 (12 U.S.C. 1701z–1 et seq.).
						(c)Technical and
			 conforming changesNot later than 6 months after the date of
			 enactment of this Act, the President shall submit to Congress a legislative
			 proposal providing for such technical and conforming changes in the law as are
			 required by the provisions of this section.
					502.Repeal of
			 national organic certification cost-share program
					(a)Repeal of
			 authority for programSection 10606 of the Farm Security and
			 Rural Investment Act of 2002 (7 U.S.C. 6523) is repealed.
					(b)Termination of
			 obligations for programOn and after the date of enactment of
			 this Act, no funds shall be obligated to carry out the national organic
			 certification cost-share program established under section 10606(a) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 6523).
					503.Prohibiting
			 unauthorized payments to District of ColumbiaNo funds appropriated or otherwise available
			 to any Federal department or agency may be obligated or expended for any
			 payment to the District of Columbia unless the payment is authorized by a law
			 other than the law making the appropriation of the funds involved.
				504.Prohibiting payment
			 of gratuities to survivors of Members of Congress
					(a)ProhibitionNo
			 payment may be made from the applicable accounts of the House of
			 Representatives, the contingent fund of the Senate, or any other appropriated
			 funds for a death gratuity payment to the widow, widower, or heirs-at-law of
			 any Member of Congress who dies after the commencement of the Congress to which
			 the Member has been elected.
					(b)No effect on
			 other payments to survivorsNothing in subsection (a) shall be
			 construed to prohibit or affect the payment to any individual of any unpaid
			 balance or salary or other sums due to a Member of Congress who dies after the
			 commencement of the Congress to which the Member has been elected.
					(c)DefinitionFor
			 purposes of this section, the term Member of Congress means a
			 Senator or a Representative in, or Delegate or Resident Commissioner to, the
			 Congress.
					505.Davis-Bacon
			 Repeal Act
					(a)Short
			 titleThis section may be
			 cited as the Davis-Bacon Repeal
			 Act.
					(b)Repeal of
			 Davis-Bacon wage requirementsSubchapter IV of chapter 31 of
			 title 40, United States Code, is repealed.
					(c)Effective date
			 and limitationThe amendment made by subsection (b) shall take
			 effect 30 days after the date of the enactment of this Act but shall not affect
			 any contract in existence on such date of enactment or made pursuant to
			 invitation for bids outstanding on such date of enactment.
					506.Priorities in
			 Education Spending Act
					(a)Short
			 titleThis section may be
			 cited as the Priorities in Education
			 Spending Act.
					(b)Elementary and
			 secondary education programsThe following provisions of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) are
			 repealed:
						(1)Subpart 3 of part B of title I (20 U.S.C.
			 6381 et seq.) (relating to the William F. Goodling Even Start Family Literacy
			 programs).
						(2)Subpart 4 of part B of title I (20 U.S.C.
			 6383) (relating to improving literacy through school libraries).
						(3)Section 1504 of part E of title I (20
			 U.S.C. 6494) (relating to the Close Up Fellowship program).
						(4)Part F of title I (20 U.S.C. 6511 et seq.)
			 (relating to comprehensive school reform).
						(5)Section 2151(b) of
			 subpart 5 of part A of title II (20 U.S.C. 6651(b)) (relating to school
			 leadership).
						(6)Section 2151(c) of subpart 5 of part A of
			 title II (20 U.S.C. 6651(c)) (relating to advanced certification or advanced
			 credentialing).
						(7)Subpart 2 of part C of title II (20 U.S.C.
			 6701 et seq.) (relating to the National Writing Project).
						(8)Subpart 4 of part
			 C of title II (20 U.S.C. 6721 et seq.) (relating to the teaching of traditional
			 American history).
						(9)Part D of title II (20 U.S.C. 6751 et seq.)
			 (relating to enhancing education through technology).
						(10)Subpart 4 of part B of title III (20 U.S.C.
			 6961 et seq.) (relating to the Emergency Immigrant Education program).
						(11)Section 4129 of subpart 2 of part A of
			 title IV (20 U.S.C. 7139) (relating to grants to reduce alcohol abuse).
						(12)Section 4130 of subpart 2 of part A of
			 title IV (20 U.S.C. 7140) (relating to mentoring programs).
						(13)Subpart 2 of part D of title V (20 U.S.C.
			 7245) (relating to elementary and secondary school counseling programs).
						(14)Subpart 4 of part D of title V (20 U.S.C.
			 7249) (relating to smaller learning communities).
						(15)Subpart 5 of part
			 D of title V (20 U.S.C. 7251) (relating to the Reading is
			 Fundamental—Inexpensive Book Distribution program).
						(16)Subpart 7 of part
			 D of title V (20 U.S.C. 7255 et seq.) (commonly referred to as the Star
			 Schools Act).
						(17)Subpart 8 of part
			 D of title V (20 U.S.C. 7257 et seq.) (relating to the Ready to Teach
			 program).
						(18)Subpart 9 of part
			 D of title V (20 U.S.C. 7259 et seq.) (commonly referred to as the
			 Foreign Language Assistance Act of 2001).
						(19)Subpart 10 of part D of title V (20 U.S.C.
			 7261 et seq.) (commonly referred to as the Carol M. White Physical
			 Education Program).
						(20)Subpart 11 of
			 part D of title V (20 U.S.C. 7263 et seq.) (relating to community technology
			 centers).
						(21)Subpart 12 of
			 part D of title V (20 U.S.C. 7265 et seq.) (relating to educational, cultural,
			 apprenticeship, and exchange programs for Alaska Natives, Native Hawaiians, and
			 their historical whaling and trading partners in Massachusetts).
						(22)Subpart 14 of part D of title V (20 U.S.C.
			 7269 et seq.) (relating to grants to improve mental health of children).
						(23)Subpart 15 of
			 part D of title V (20 U.S.C. 7271) (relating to arts in education).
						(24)Subpart 18 of part D of title V (20 U.S.C.
			 7277 et seq.) (relating to healthy, high-performance schools).
						(25)Subpart 20 of part D of title V (20 U.S.C.
			 7281 et seq.) (relating to additional assistance for certain local educational
			 agencies impacted by Federal property acquisition).
						(26)Subpart 21 of
			 part D of title V (20 U.S.C. 7283 et seq.) (commonly referred to as the
			 Women’s Educational Equity Act of 2001).
						(27)Part B of title VII (20 U.S.C. 7511 et
			 seq.) (commonly referred to as the Native Hawaiian Education
			 Act).
						(28)Part C of title VII (20 U.S.C. 7541 et
			 seq.) (commonly referred to as the Alaska Native Educational Equity,
			 Support, and Assistance Act).
						(c)Early Learning
			 Opportunities ActTitle VIII of H.R. 5656 of the 106th Congress
			 (20 U.S.C. 9401 et seq.; 114 Stat. 2763, 2763A–77) (commonly referred to as the
			 Early Learning Opportunities Act), enacted by section 1 of
			 Public Law 106–554, is repealed.
					(d)Higher education
			 programs
						(1)Higher Education
			 Act of 1965The following
			 provisions of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.) are
			 repealed:
							(A)Section 317 (20 U.S.C. 1059d) (relating to
			 Alaska Native and Native Hawaiian-serving institutions).
							(B)Subpart 6 of part A of title IV (20 U.S.C.
			 1070d–31 et seq.) (relating to the Byrd Honors Scholarship Program).
							(C)Subpart 9 of part
			 A of title IV (20 U.S.C. 1070g et seq.) (relating to TEACH Grants).
							(D)Section 428L (20
			 U.S.C. 1078–12) (relating to loan repayment for civil legal assistance
			 attorneys).
							(E)Section 432(n) (20
			 U.S.C. 1082(n)) (relating to default reduction management).
							(F)Subpart 3 of part
			 A of title VII (20 U.S.C. 1136 et seq.) (relating to the Thurgood Marshall
			 Legal Educational Opportunity Program).
							(G)Subpart 1 of part D of title VII (20 U.S.C.
			 1140a et seq.) (relating to demonstration projects to support postsecondary
			 faculty, staff, and administrators in educating students with
			 disabilities).
							(H)Part E of title VII (20 U.S.C. 1141)
			 (relating to the College Access Challenge Grant program).
							(I)Part C of title
			 VIII (20 U.S.C. 1161c) (relating to business workforce partnerships for job
			 skill training in high-growth occupations or industries).
							(J)Part G of title
			 VIII (20 U.S.C. 1161h) (relating to the Patsy Mink Fellowship program).
							(K)Part I of title
			 VIII (20 U.S.C. 1161i et seq.) (relating to the Early Childhood Education
			 Professional Development and Career Task Force).
							(L)Part J of title
			 VIII (20 U.S.C. 1161j) (relating to improving science, technology, engineering,
			 and mathematics education with a focus on Alaska Native and Native Hawaiian
			 students).
							(M)Part K of title VIII (20 U.S.C. 1161k)
			 (relating to pilot programs to increase college persistence and
			 success).
							(N)Part M of title VIII (20 U.S.C. 1161m)
			 (relating to low tuition).
							(O)Part N of title VIII (20 U.S.C. 1161n et
			 seq.) (relating to cooperative education).
							(P)Part P of title VIII (20 U.S.C. 1161p)
			 (relating to grants to create bridges from jobs to careers).
							(Q)Part Q of title VIII (20 U.S.C. 1161q)
			 (relating to rural development grants).
							(R)Part S of title VIII (20 U.S.C. 1161s)
			 (relating to training for realtime writers).
							(S)Part V of title VIII (20 U.S.C. 1161v)
			 (relating to modeling and simulation programs).
							(T)Part W of title VIII (20 U.S.C. 1161w)
			 (relating to Path to Success).
							(U)Part X of title
			 VIII (20 U.S.C. 1161x) (relating to the School of Veterinary Medicine
			 Competitive Grant Program).
							(V)Part Z of title VIII (20 U.S.C. 1161z)
			 (relating to the Henry Kuualoha Giugni Kupuna Memorial Archives).
							(2)Higher Education
			 Amendments of 1998The
			 following provisions of the Higher Education Amendments of 1998 (Public Law
			 105–244) are repealed:
							(A)Part D of title VIII (20 U.S.C. 1151)
			 (relating to the Incarcerated Youth Program).
							(B)Part H of title
			 VIII (20 U.S.C. 1153) (relating to the Underground Railroad Educational and
			 Cultural Program).
							(3)Other higher
			 education lawsThe following provisions of law are
			 repealed:
							(A)Section 121 of the Education of the Deaf
			 Act of 1986 (20 U.S.C. 4341) (relating to Cultural Experiences Grants).
							(B)Section 802 of the
			 Higher Education Opportunity Act (20 U.S.C. 9631) (relating to the National
			 Center for Research in Advanced Information and Digital Technologies).
							(C)Section 5(c) of the Stevenson-Wydler
			 Technology Innovation Act of 1980 (15 U.S.C. 3704(c)) (relating to the Minority
			 Serving Institution Digital and Wireless Technology Opportunity
			 Program).
							(D)Part E of title XV
			 of the Higher Education Amendments of 1992 (20 U.S.C. 1070 note; Public Law
			 102–325) (relating to B.J. Stupak Olympic Scholarships).
							(e)Literacy program
			 for prisonersNotwithstanding the provisions under the heading
			 Safe Schools and Citizenship Education in title III of division
			 F of Public Law 108–447 (118 Stat. 3145), the Secretary of Education may not
			 obligate any funds to carry out section 601 of the National Literacy Act of
			 1991 (Public Law 102–73; 105 Stat. 356) (relating to literacy for
			 prisoners).
					(f)Loan repayment
			 for prosecutors and public defendersThe first part JJ of title I
			 of the Omnibus Crime Control and Safe Streets Act of 1968 (section 952 of
			 Public Law 110–315) (relating to loan repayment for prosecutors and public
			 defenders) is repealed.
					(g)Career and
			 technical education programsTitle II of the Carl D. Perkins
			 Career and Technical Education Act of 2006 (20 U.S.C. 2371 et seq.) is
			 repealed.
					(h)Special Olympics
			 Sport and Empowerment Act of 2004 programSection 3(a) of the
			 Special Olympics Sport and Empowerment Act of 2004 (42 U.S.C. 15001 note)
			 (relating to education activities) is repealed.
					(i)Head Start Act
			 programSection 657B of the Head Start Act (42 U.S.C. 9852b)
			 (relating to Centers of Excellence in Early Childhood) is repealed.
					(j)Workforce
			 Investment Act programSection 171(e) of the Workforce Investment
			 Act (20 U.S.C. 2916(e)) (relating to the Energy Efficiency and Renewable Energy
			 Worker Training Program) is repealed.
					(k)The National
			 Environmental Education ActThe National Environmental Education
			 Act (20 U.S.C. 5501 et seq.) is repealed.
					(l)America COMPETES
			 ActPart I of subtitle A of
			 title VI of the America COMPETES Act (20 U.S.C. 9811 et seq.) (relating to
			 Teachers for a Competitive Tomorrow) is repealed.
					507.Repeal of
			 temporary increase of Medicaid FMAPEffective as of the date of the enactment of
			 this Act, section 5001 of the American Recovery and Reinvestment Act of 2009
			 (42 U.S.C. 1396d note) (relating to the temporary increase of the Medicaid
			 FMAP) is repealed.
				508.Moratorium on
			 construction or leasing of new Federal buildings in District of Columbia until
			 January 2013
					(a)ProhibitionNo funds may be expended for the
			 construction or lease of buildings or space in the District of Columbia for any
			 branch of the United States Government or any entity within such branch unless
			 a contract for the construction or lease was entered into before the date of
			 enactment of this Act.
					(b)ExceptionThe
			 prohibition contained in subsection (a) does not apply in any case in which the
			 expenditure of funds for the purposes described in subsection (a) is necessary
			 in the interests of national security.
					(c)ExpirationThe
			 prohibition contained in subsection (a) shall expire on January 1, 2013.
					BElimination of
			 Presidential Election Campaign Fund
				511.Termination of
			 taxpayer financing of Presidential election campaigns
					(a)Termination of
			 designation of income tax paymentsSection 6096 of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
						
							(d)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2010.
							.
					(b)Termination of
			 fund and account
						(1)Termination of
			 presidential election campaign fund
							(A)In
			 generalChapter 95 of subtitle H of such Code is amended by
			 adding at the end the following new section:
								
									9014.TerminationThe provisions of this chapter shall not
				apply with respect to any Presidential election (or any Presidential nominating
				convention) after December 31, 2010, or to any candidate in such an
				election.
									.
							(B)Transfer of
			 excess funds to general fundSection 9006 of such Code is amended
			 by adding at the end the following new subsection:
								
									(d)Transfer of
				funds remaining after 2011The Secretary shall transfer all
				amounts in the fund after December 31, 2011, to the general fund of the
				Treasury.
									.
							(2)Termination of
			 accountChapter 96 of subtitle H of such Code is amended by
			 adding at the end the following new section:
							
								9043.TerminationThe provisions of this chapter shall not
				apply to any candidate with respect to any Presidential election after December
				31,
				2010.
								.
						(c)Clerical
			 amendments
						(1)The table of
			 sections for chapter 95 of subtitle H of such Code is amended by adding at the
			 end the following new item:
							
								
									Sec. 9014.
				Termination.
								
								.
						(2)The table of
			 sections for chapter 96 of subtitle H of such Code is amended by adding at the
			 end the following new item:
							
								
									Sec. 9043.
				Termination.
								
								.
						CRepeal of sugar
			 price support and other programs
				521.Repeal of sugar
			 price support program and marketing allotments for sugar
					(a)Sugar
			 program
						(1)RepealSection 156 of the Federal Agriculture
			 Improvement and Reform Act of 1996 (7 U.S.C. 7272) is repealed.
						(2)Related
			 feedstock flexibility program for bioenergy producersSection 9010 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 8110) is repealed.
						(b)Marketing
			 allotments for sugar
						(1)RepealPart VII of subtitle B of title III of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359aa–1359ll), except section
			 359k (7 U.S.C. 1359kk), is repealed.
						(2)Conforming
			 amendmentSection 359k of the
			 Agricultural Adjustment Act of 1938 (7 U.S.C. 1359kk) is amended to read as
			 follows:
							
								359k.Administration
				of tariff rate quotas
									(a)EstablishmentExcept as provided in subsection (c) and
				notwithstanding any other provision of law, the Secretary shall establish the
				tariff-rate quotas for raw cane sugar and refined sugars for a quota year at
				the level necessary to ensure—
										(1)a robust and
				competitive sugar processing industry in the United States; and
										(2)an adequate supply
				of sugar at reasonable prices in the United States.
										(b)FactorsIn determining the tariff-rate quotas
				necessary to satisfy the requirements of paragraphs (1) and (2) of subsection
				(a), the Secretary shall consider the following:
										(1)The quantity of
				sugar that will be subject to human consumption in the United States during the
				quota year.
										(2)The quantity of
				sugar that will be available from the domestic processing of sugarcane, sugar
				beets, and in-process beet sugar.
										(3)The quantity of
				sugar that would provide for reasonable carryover stocks.
										(4)The quantity of
				sugar that will be available from carry-over stocks for human consumption in
				the United States during the quota year.
										(5)United States obligations under
				international trade agreements that have been approved by Congress.
										(c)ExceptionSubsection (a) shall not apply to specialty
				sugar.
									.
						(c)Permanent price
			 support levels for designated nonbasic agricultural commodities
						(1)RepealSection 201(a) of the Agricultural Act of
			 1949 (7 U.S.C. 1446(a)) is amended by striking milk, sugar beets, and
			 sugarcane and inserting and milk.
						(2)Conforming
			 amendmentSection 301 of the
			 Agricultural Act of 1949 (7 U.S.C. 1447) is amended by inserting (other
			 than sugar beets and sugarcane) after any nonbasic agricultural
			 commodity.
						(d)Storage facility
			 loansSection 1402 of the Farm Security and Rural Investment Act
			 of 2002 (7 U.S.C. 7971) is repealed.
					(e)Storage
			 paymentsSection 167 of the
			 Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7287) is
			 repealed.
					522.Repeal of
			 market access program
					(a)Repeal of
			 programSection 203 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5623) is repealed.
					(b)Repeal of
			 fundingSection 211 of the
			 Agricultural Trade Act of 1978 (7 U.S.C. 5641) is amended by striking
			 subsection (c).
					523.Termination of
			 availability of marketing assistance loans and loan deficiency payments for
			 mohair producers
					(a)Removal of
			 mohair from eligible loan commoditiesSection 1001(8) of the Food, Conservation,
			 and Energy Act of 2008 (7 U.S.C. 8702(8)) is amended by striking
			 mohair,.
					(b)Elimination of
			 future loan rates for mohairSection 1202(c) of such Act (7
			 U.S.C. 8732(c)) is amended by striking paragraph (18).
					DFederal Real
			 Property Disposal Pilot Program
				531.Federal Real
			 Property Disposal Pilot Program
					(a)In
			 generalChapter 5 of subtitle
			 I of title 40, United States Code, is amended by adding at the end the
			 following:
						
							VIIExpedited
				Disposal of Real Property
								621.Pilot
				program
									(a)The Director of
				the Office of Management and Budget (in this subchapter referred to as the
				Director) shall conduct a pilot program, to be known as the
				Federal Real Property Disposal Pilot Program, under which real
				property that is not meeting Federal Government needs may be disposed of in
				accordance with this subchapter.
									(b)For purposes of
				this subchapter, the Director shall identify criteria for determining whether
				real property is not meeting Federal Government needs.
									(c)For the fiscal years 2011 through 2020, the
				Director shall dispose of real property generating proceeds of not less
				$19,000,000,000 under the Federal Real Property Disposal Pilot Program.
									(d)The Director shall not include for purposes
				of the Federal Real Property Disposal Pilot Program any parcel of real
				property, building, or other structure located on such real property that is to
				be closed or realigned under the Defense Base Closure and Realignment Act of
				1990 (10 U.S.C. 2687 note).
									(e)The Federal Real
				Property Disposal Pilot Program shall terminate on September 30, 2020.
									622.Selection of
				real propertiesAgencies will
				recommend candidate disposition properties to the Director for participation in
				the pilot program. The Director, with the concurrence of the head of the
				executive agency concerned and consistent with the criteria established in
				section 621, may then select such candidate properties for participation in the
				pilot program and notify the recommending agency accordingly.
								623.Expedited
				disposal requirements
									(a)For purposes of
				the pilot program, an expedited disposal of a real property is a
				sale of real property for cash that is conducted pursuant to the requirements
				of section 545 of this title.
									(b)Real property sold
				under the pilot program must be sold at not less than the fair market value as
				determined by the Director in consultation with the head of the executive
				agency. Costs associated with disposal may not exceed the fair market value of
				the property unless the Director approves incurring such costs.
									(c)A real property
				may be sold under the pilot program only if the property will generate monetary
				proceeds to the Federal Government, as provided in subsection (b). A disposal
				of real property under the pilot program may not include any exchange, trade,
				transfer, acquisition of like-kind property, or other noncash transaction as
				part of the disposal.
									(d)Nothing in this
				subchapter shall be construed as terminating or in any way limiting authorities
				that are otherwise available to agencies under other provisions of law to
				dispose of Federal real property, except as provided in subsection (e).
									(e)Any expedited
				disposal of a real property conducted under this section shall not be subject
				to—
										(1)subchapter IV of
				this chapter;
										(2)sections 550 and
				553 of this title;
										(3)section 501 of the
				McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411);
										(4)any other
				provision of law authorizing the no-cost conveyance of real property owned by
				the Federal Government; or
										(5)any congressional
				notification requirement other than that in section 545 of this title.
										624.Special rules
				for deposit and use of proceeds from expedited disposals
									(a)Agencies that
				conduct expedited disposals of real properties under this subchapter shall be
				reimbursed from the proceeds for the administrative expenses associated with
				the disposal of such properties. Such amounts will be credited as offsetting
				collections to the account that incurred such expenses, to remain available
				until expended without further appropriations.
									(b)After payment of
				such administrative costs, the balance of the proceeds shall be distributed as
				follows:
										(1)80 percent shall
				be deposited into the Treasury as miscellaneous receipts.
										(2)20 percent shall
				be deposited into the account of the agency that owned the real property and
				initiated the disposal action. Such funds shall be available without further
				appropriation, to remain available for the period of the pilot program, for
				activities related to Federal real property capital improvements and disposal
				activities. Upon termination of the pilot program, any unobligated amounts
				shall be transferred to the general fund of the
				Treasury.
										.
					(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 5 of
			 subtitle I of title 40, United States Code, is amended by inserting after the
			 item relating to section 611 the following:
						
							
								SUBCHAPTER VII—Expedited Disposal of Real
				Property
								Sec. 621. Pilot program.
								Sec. 622. Selection of real properties.
								Sec. 623. Expedited disposal requirements.
								Sec. 624. Special rules for deposit and use of proceeds from
				expedited
				disposals.
							
							.
					VIFannie Mae and
			 Freddie Mac
			601.Short
			 titleThis title may be cited
			 as the GSE Bailout Elimination and
			 Taxpayer Protection Act.
			602.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)CharterThe
			 term charter means—
					(A)with respect to
			 the Federal National Mortgage Association, the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1716 et seq.); and
					(B)with respect to
			 the Federal Home Loan Mortgage Corporation, the Federal Home Loan Mortgage
			 Corporation Act (12 U.S.C. 1451 et seq.).
					(2)DirectorThe term Director means the
			 Director of the Federal Housing Finance Agency.
				(3)EnterpriseThe
			 term enterprise means—
					(A)the Federal
			 National Mortgage Association; and
					(B)the Federal Home
			 Loan Mortgage Corporation.
					(4)GuaranteeThe term guarantee means,
			 with respect to an enterprise, the credit support of the enterprise that is
			 provided by the Federal Government through its charter as a
			 Government-sponsored enterprise.
				603.Termination of
			 current conservatorship
				(a)In
			 generalUpon the expiration
			 of the period referred to in subsection (b), the Director of the Federal
			 Housing Finance Agency shall determine, with respect to each enterprise, if the
			 enterprise is financially viable at that time and—
					(1)if the Director determines that the
			 enterprise is financially viable, immediately take all actions necessary to
			 terminate the conservatorship for the enterprise that is in effect pursuant to
			 section 1367 of the Federal Housing Enterprises Financial Safety and Soundness
			 Act of 1992 (12 U.S.C. 4617); or
					(2)if the Director determines that the
			 enterprise is not financially viable, immediately appoint the Federal Housing
			 Finance Agency as receiver under section 1367 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 and carry out such
			 receivership under the authority of such section.
					(b)TimingThe period referred to in this subsection
			 is, with respect to an enterprise—
					(1)except as provided
			 in paragraph (2), the 24-month period beginning upon the date of the enactment
			 of this Act; or
					(2)if the Director
			 determines before the expiration of the period referred to in paragraph (1)
			 that the financial markets would be adversely affected without the extension of
			 such period under this paragraph with respect to that enterprise, and upon
			 making such determination notifies the Congress in writing of such
			 determination, the 30-month period beginning upon the date of the enactment of
			 this Act.
					(c)Financial
			 viabilityThe Director may not determine that an enterprise is
			 financially viable for purposes of subsection (a) if the Director determines
			 that any of the conditions for receivership set forth in paragraph (3) or (4)
			 of section 1367(a) of the Federal Housing Enterprises Financial Safety and
			 Soundness Act of 1992 (12 U.S.C. 4617(a)) exist at the time with respect to the
			 enterprise.
				604.Limitation of
			 enterprise authority upon emergence from conservatorship
				(a)Revised
			 authorityUpon the expiration of the period referred to in
			 section 603(b), if the Director makes the determination under section
			 603(a)(1), the following provisions shall take effect:
					(1)Repeal of
			 housing goals
						(A)RepealThe Federal Housing Enterprises Financial
			 Safety and Soundness Act of 1992 is amended by striking sections 1331 through
			 1336 (12 U.S.C. 4561–6).
						(B)Conforming
			 amendmentsFederal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 is amended—
							(i)in
			 section 1303(28) (12 U.S.C. 4502(28)), by striking and, for the
			 purposes and all that follows through designated disaster
			 areas;
							(ii)in
			 section 1324(b)(1)(A) (12 U.S.C. 4544(b)(1)(A))—
								(I)by striking clauses (i), (ii), and
			 (iv);
								(II)in clause (iii),
			 by inserting and after the semicolon at the end; and
								(III)by redesignating
			 clauses (iii) and (v) as clauses (i) and (ii), respectively;
								(iii)in
			 section 1338(c)(10) (12 U.S.C. 4568(c)(10)), by striking subparagraph
			 (E);
							(iv)in
			 section 1339(h) (12 U.S.C. 4569), by striking paragraph (7);
							(v)in
			 section 1341 (12 U.S.C. 4581)—
								(I)in subsection
			 (a)—
									(aa)in
			 paragraph (1), by inserting or after the semicolon at the
			 end;
									(bb)in
			 paragraph (2), by striking the semicolon at the end and inserting a period;
			 and
									(cc)by
			 striking paragraphs (3) and (4); and
									(II)in subsection
			 (b)(2)—
									(aa)in subparagraph (A), by inserting
			 or after the semicolon at the end;
									(bb)by
			 striking subparagraphs (B) and (C); and
									(cc)by
			 redesignating subparagraph (D) as subparagraph (B);
									(vi)in
			 section 1345(a) (12 U.S.C. 4585(a))—
								(I)in paragraph (1),
			 by inserting or after the semicolon at the end;
								(II)in paragraph (2),
			 by striking the semicolon at the end and inserting a period; and
								(III)by striking
			 paragraphs (3) and (4); and
								(vii)in
			 section 1371(a)(2) (12 U.S.C. 4631(a)(2))—
								(I)by striking
			 with any housing goal established under subpart B of part 2 of subtitle
			 A of this title,; and
								(II)by striking
			 section 1336 or.
								(2)Portfolio
			 limitationsSubtitle B of
			 title XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611
			 et seq.) is amended by adding at the end the following new section:
						
							1369E.Restriction
				on mortgage assets of enterprises
								(a)RestrictionNo enterprise shall own, as of any
				applicable date in this subsection or thereafter, mortgage assets in excess
				of—
									(1)upon the
				expiration of the period referred to in section 603(b) of the
				GSE Bailout Elimination and Taxpayer
				Protection Act or thereafter, $850,000,000,000;
									(2)upon the
				expiration of the 1-year period that begins on the date described in paragraph
				(1) or thereafter, $700,000,000,000;
									(3)upon the expiration of the 2-year period
				that begins on the date described in paragraph (1) or thereafter,
				$500,000,000,000; and
									(4)upon the expiration of the 3-year period
				that begins on the date described in paragraph (1), $250,000,000,000.
									(b)Definition of
				mortgage assetsFor purposes
				of this section, the term mortgage assets means, with respect to
				an enterprise, assets of such enterprise consisting of mortgages, mortgage
				loans, mortgage-related securities, participation certificates, mortgage-backed
				commercial paper, obligations of real estate mortgage investment conduits and
				similar assets, in each case to the extent such assets would appear on the
				balance sheet of such enterprise in accordance with generally accepted
				accounting principles in effect in the United States as of September 7, 2008
				(as set forth in the opinions and pronouncements of the Accounting Principles
				Board and the American Institute of Certified Public Accountants and statements
				and pronouncements of the Financial Accounting Standards Board from time to
				time; and without giving any effect to any change that may be made after
				September 7, 2008, in respect of Statement of Financial Accounting Standards
				No. 140 or any similar accounting
				standard).
								.
					(3)Increase in
			 minimum capital requirementSection 1362 of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4612), as
			 amended by section 1111 of the Housing and Economic Recovery Act of 2008
			 (Public Law 110–289), is amended—
						(A)in subsection (a),
			 by striking For purposes of this subtitle, the minimum capital level for
			 each enterprise shall be and inserting The minimum capital level
			 established under subsection (g) for each enterprise may not be lower
			 than;
						(B)in subsection
			 (c)—
							(i)by
			 striking subsections (a) and and inserting
			 subsection;
							(ii)by
			 striking regulated entities the first place such term appears
			 and inserting Federal Home Loan Banks;
							(iii)by
			 striking for the enterprises,;
							(iv)by
			 striking , or for both the enterprises and the banks,;
							(v)by
			 striking the level specified in subsection (a) for the enterprises
			 or; and
							(vi)by
			 striking the regulated entities operate and inserting
			 such banks operate;
							(C)in subsection
			 (d)(1)—
							(i)by
			 striking subsections (a) and and inserting
			 subsection; and
							(ii)by
			 striking regulated entity each place such term appears and
			 inserting Federal Home Loan Bank;
							(D)in subsection (e), by striking
			 regulated entity each place such term appears and inserting
			 Federal Home Loan Bank;
						(E)in subsection
			 (f)—
							(i)by
			 striking the amount of core capital maintained by the
			 enterprises,; and
							(ii)by
			 striking regulated entities and inserting banks;
			 and
							(F)by adding at the
			 end the following new subsection:
							
								(g)Establishment of
				revised minimum capital levels
									(1)In
				generalThe Director shall
				cause the enterprises to achieve and maintain adequate capital by establishing
				minimum levels of capital for such the enterprises and by using such other
				methods as the Director deems appropriate.
									(2)AuthorityThe
				Director shall have the authority to establish such minimum level of capital
				for an enterprise in excess of the level specified under subsection (a) as the
				Director, in the Director’s discretion, deems to be necessary or appropriate in
				light of the particular circumstances of the enterprise.
									(h)Failure To
				maintain revised minimum capital levels
									(1)Unsafe and
				unsound practice or conditionFailure of an enterprise to maintain
				capital at or above its minimum level as established pursuant to subsection (g)
				of this section may be deemed by the Director, in his discretion, to constitute
				an unsafe and unsound practice or condition within the meaning of this
				title.
									(2)Directive to
				achieve capital level
										(A)AuthorityIn addition to, or in lieu of, any other
				action authorized by law, including paragraph (1), the Director may issue a
				directive to an enterprise that fails to maintain capital at or above its
				required level as established pursuant to subsection (g) of this
				section.
										(B)PlanSuch
				directive may require the enterprise to submit and adhere to a plan acceptable
				to the Director describing the means and timing by which the enterprise shall
				achieve its required capital level.
										(C)EnforcementAny
				such directive issued pursuant to this paragraph, including plans submitted
				pursuant thereto, shall be enforceable under the provisions of subtitle C of
				this title to the same extent as an effective and outstanding order issued
				pursuant to subtitle C of this title which has become final.
										(3)Adherence to
				plan
										(A)ConsiderationThe Director may consider such enterprise’s
				progress in adhering to any plan required under this subsection whenever such
				enterprise seeks the requisite approval of the Director for any proposal which
				would divert earnings, diminish capital, or otherwise impede such enterprise’s
				progress in achieving its minimum capital level.
										(B)DenialThe
				Director may deny such approval where it determines that such proposal would
				adversely affect the ability of the enterprise to comply with such
				plan.
										.
						(4)Repeal of
			 increases to conforming loan limits
						(A)Repeal of
			 temporary increases
							(i)Continuing
			 Appropriations Resolution, 2010Section 167 of the Continuing
			 Appropriations Resolution, 2010 (as added by section 104 of division B of
			 Public Law 111–88; 123 Stat. 2973) is repealed.
							(ii)American
			 Recovery and Reinvestment Act of 2009Section 1203 of division A of the American
			 Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 225) is
			 repealed.
							(iii)Economic
			 Stimulus Act of 2008Section
			 201 of the Economic Stimulus Act of 2008 (Public Law 110–185; 122 Stat. 619) is
			 repealed.
							(B)Repeal of
			 general limit and permanent high-cost area increaseParagraph (2)
			 of section 302(b) of the Federal National Mortgage Association Charter Act (12
			 U.S.C. 1717(b)(2)) and paragraph (2) of section 305(a) of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) are each amended to read as
			 such sections were in effect immediately before the enactment of the Housing
			 and Economic Recovery Act of 2008 (Public Law 110–289).
						(C)Repeal of new
			 housing price indexSection
			 1322 of the Federal Housing Enterprises Financial Safety and Soundness Act of
			 1992, as added by section 1124(d) of the Housing and Economic Recovery Act of
			 2008 (Public Law 110–289), is repealed.
						(D)RepealSection 1124 of the Housing and Economic
			 Recovery Act of 2008 (Public Law 110–289) is repealed.
						(E)Establishment of
			 conforming loan limitFor the
			 year in which the expiration of the period referred to in section 603(b) of
			 this section occurs, the limitations governing the maximum original principal
			 obligation of conventional mortgages that may be purchased by the Federal
			 National Mortgage Association and the Federal Home Loan Mortgage Corporation,
			 referred to in section 302(b)(2) of the Federal National Mortgage Association
			 Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home
			 Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)), respectively, shall be
			 considered to be—
							(i)$417,000 for a mortgage secured by a
			 single-family residence,
							(ii)$533,850 for a
			 mortgage secured by a 2-family residence,
							(iii)$645,300 for a
			 mortgage secured by a 3-family residence, and
							(iv)$801,950 for a
			 mortgage secured by a 4-family residence,
							and such
			 limits shall be adjusted effective each January 1 thereafter in accordance with
			 such sections 302(b)(2) and 305(a)(2).(F)Prohibition of
			 purchase of mortgages exceeding median area home price
							(i)Fannie
			 MaeSection 302(b)(2) of the
			 Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) is
			 amended by adding at the end the following new sentence: Notwithstanding
			 any other provision of this title, the corporation may not purchase any
			 mortgage for a property having a principal obligation that exceeds the median
			 home price, for properties of the same size, for the area in which such
			 property subject to the mortgage is located..
							(ii)Freddie
			 MacSection 305(a)(2) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) is amended by
			 adding at the end the following new sentence: Notwithstanding any other
			 provision of this title, the Corporation may not purchase any mortgage for a
			 property having a principal obligation that exceeds the median home price, for
			 properties of the same size, for the area in which such property subject to the
			 mortgage is located..
							(5)Requirement of
			 minimum downpayment for mortgages purchased
						(A)Fannie
			 MaeSubsection (b) of section
			 302 of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1717(b)) is amended by adding at the end the following new paragraph:
							
								(7)Notwithstanding any other provision of this
				Act, the corporation may not newly purchase any mortgage unless the mortgagor
				has paid, in cash or its equivalent on account of the property securing
				repayment of such mortgage, in accordance with regulations issued by the
				Director of the Federal Housing Finance Agency, not less than—
									(A)for any mortgage purchased during the
				12-month period beginning upon the expiration of the period referred to in
				section 603(b) of the GSE Bailout Elimination
				and Taxpayer Protection Act, 5 percent of the appraised value of
				the property;
									(B)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (A) of this paragraph, 7.5 percent of the appraised value of
				the property; and
									(C)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (B) of this paragraph, 10 percent of the appraised value of
				the
				property.
									.
						(B)Freddie
			 MacSubsection (a) of section 305 of the Federal Home Loan
			 Mortgage Corporation Act (12 U.S.C. 1454(a)) is amended by adding at the end
			 the following new paragraph:
							
								(6)Notwithstanding any other provision of this
				Act, the Corporation may not newly purchase any mortgage unless the mortgagor
				has paid, in cash or its equivalent on account of the property securing
				repayment of such mortgage, in accordance with regulations issued by the
				Director of the Federal Housing Finance Agency, not less than—
									(A)for any mortgage purchased during the
				12-month period beginning upon the expiration of the period referred to in
				section 603(b) of the GSE Bailout Elimination
				and Taxpayer Protection Act, 5 percent of the appraised value of
				the property;
									(B)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (A) of this paragraph, 7.5 percent of the appraised value of
				the property; and
									(C)for any mortgage purchased during the
				12-month period beginning upon the expiration of the 12-month period referred
				to in subparagraph (B) of this paragraph, 10 percent of the appraised value of
				the
				property.
									.
						(6)Requirement to
			 pay State and local taxes
						(A)Fannie
			 MaeParagraph (2) of section
			 309(c) of the Federal National Mortgage Association Charter Act (12 U.S.C.
			 1723a(c)(2)) is amended—
							(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
							(ii)by
			 striking except that any and inserting and
			 any.
							(B)Freddie
			 MacSection 303(e) of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1452(e)) is
			 amended—
							(i)by
			 striking shall be exempt from and inserting shall be
			 subject to; and
							(ii)by
			 striking except that any and inserting and
			 any.
							(7)Repeals relating
			 to registration of securities
						(A)Fannie
			 Mae
							(i)Mortgage-backed
			 securitiesSection 304(d) of
			 the Federal National Mortgage Association Charter Act (12 U.S.C. 1719(d)) is
			 amended by striking the fourth sentence.
							(ii)Subordinate
			 obligationsSection 304(e) of the Federal National Mortgage
			 Association Charter Act (12 U.S.C. 1719(e)) is amended by striking the fourth
			 sentence.
							(B)Freddie
			 MacSection 306 of the
			 Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1455) is amended by
			 striking subsection (g).
						(8)Recoupment of
			 costs for Federal guarantee
						(A)AssessmentsThe Director of the Federal Housing Finance
			 Agency shall establish and collect from each enterprise assessments in the
			 amount determined under subparagraph (B). In determining the method and timing
			 for making such assessments, the Director shall take into consideration the
			 determinations and conclusions of the study under subsection (b) of this
			 section.
						(B)Determination of
			 costs of guaranteeAssessments under subparagraph (A) with
			 respect to an enterprise shall be in such amount as the Director determines
			 necessary to recoup to the Federal Government the full value of the benefit the
			 enterprise receives from the guarantee provided by the Federal Government for
			 the obligations and financial viability of the enterprise, based upon the
			 dollar value of such benefit in the market to such enterprise when not
			 operating under conservatorship or receivership. To determine such amount, the
			 Director shall establish a risk-based pricing mechanism as the Director
			 considers appropriate, taking into consideration the determinations and
			 conclusions of the study under subsection (b) of this section.
						(C)Treatment of
			 recouped amountsThe Director shall cover into the general fund
			 of the Treasury any amounts received from assessments made under this
			 paragraph.
						(b)GAO study
			 regarding recoupment of costs for Federal Government
			 guaranteeThe Comptroller General of the United States shall
			 conduct a study to determine a risk-based pricing mechanism to accurately
			 determine the value of the benefit the enterprises receive from the guarantee
			 provided by the Federal Government for the obligations and financial viability
			 of the enterprises. Such study shall establish a dollar value of such benefit
			 in the market to each enterprise when not operating under conservatorship or
			 receivership, shall analyze various methods of the Federal Government assessing
			 a charge for such value received (including methods involving an annual fee or
			 a fee for each mortgage purchased or securitized), and shall make a
			 recommendation of the best such method for assessing such charge. Not later
			 than 12 months after the date of the enactment of this Act, the Comptroller
			 General shall submit to the Congress a report setting forth the determinations
			 and conclusions of such study.
				605.Required wind
			 down of operations and dissolution of enterprise
				(a)ApplicabilityThis section shall apply to an enterprise
			 upon the expiration of the 3-year period that begins upon the expiration of the
			 period referred to in section 603(b).
				(b)Repeal of
			 charterUpon the
			 applicability of this section to an enterprise, the charter for the enterprise
			 is repealed and the enterprise shall have no authority to conduct new business
			 under such charter, except that the provisions of such charter in effect
			 immediately before such repeal shall continue to apply with respect to the
			 rights and obligations of any holders of outstanding debt obligations and
			 mortgage-backed securities of the enterprise.
				(c)Wind
			 downUpon the applicability
			 of this section to an enterprise, the Director and the Secretary of the
			 Treasury shall jointly take such action, and may prescribe such regulations and
			 procedures, as may be necessary to wind down the operations of an enterprise as
			 an entity chartered by the United States Government over the duration of the
			 10-year period beginning upon the applicability of this section to the
			 enterprise (pursuant to subsection (a)) in an orderly manner consistent with
			 this Act and the ongoing obligations of the enterprise.
				(d)Division of
			 assets and liabilities; authority To establish holding corporation and
			 dissolution trust fundThe action and procedures required under
			 subsection (c)—
					(1)shall include the
			 establishment and execution of plans to provide for an equitable division and
			 distribution of assets and liabilities of the enterprise, including any
			 liability of the enterprise to the United States Government or a Federal
			 reserve bank that may continue after the end of the period described in
			 subsection (c); and
					(2)may provide for establishment of—
						(A)a holding
			 corporation organized under the laws of any State of the United States or the
			 District of Columbia for the purposes of the reorganization and restructuring
			 of the enterprise; and
						(B)one or more trusts
			 to which to transfer—
							(i)remaining debt
			 obligations of the enterprise, for the benefit of holders of such remaining
			 obligations; or
							(ii)remaining
			 mortgages held for the purpose of backing mortgage-backed securities, for the
			 benefit of holders of such remaining securities.
							VIIMiscellaneous
			701.Limitation on
			 Government printing costsNot
			 later than 180 days after the date of enactment of this Act, the Director of
			 the Office of Management and Budget shall coordinate with the heads of Federal
			 departments and independent agencies to—
				(1)determine which
			 Government publications could be available on Government Web sites and no
			 longer printed and to devise a strategy to reduce overall Government printing
			 costs over the 10-year period beginning with fiscal year 2012, except that the
			 Director shall ensure that essential printed documents prepared for Social
			 Security recipients, Medicare beneficiaries, and other populations in areas
			 with limited Internet access or use continue to remain available;
				(2)establish
			 Governmentwide Federal guidelines on employee printing;
				(3)issue on the
			 Office of Management and Budget’s public Web site the results of a cost-benefit
			 analysis on implementing a digital signature system and on establishing
			 employee printing identification systems, such as the use of individual
			 employee cards or codes, to monitor the amount of printing done by Federal
			 employees; except that the Director of the Office of Management and Budget
			 shall ensure that Federal employee printing costs unrelated to national
			 defense, homeland security, border security, national disasters, and other
			 emergencies do not exceed $860,000,000 annually; and
				(4)issue guidelines
			 requiring every department, agency, commission, or office to list at a
			 prominent place near the beginning of each publication distributed to the
			 public and issued or paid for by the Federal Government—
					(A)the name of the
			 issuing agency, department, commission, or office;
					(B)the total number
			 of copies of the document printed;
					(C)the collective
			 cost of producing and printing all of the copies of the document; and
					(D)the name of the
			 firm publishing the document.
					702.Deposit of IRS
			 user fees as general receiptsNotwithstanding any other provision of law
			 (including section 3 under the heading Administrative
			 Provisions—Internal Revenue Service of title I of Public Law 103–329),
			 any fees for services provided by the Internal Revenue Service shall, unless
			 otherwise provided by an appropriations Act, be deposited in the Treasury as
			 general receipts and shall not be expended by the Internal Revenue
			 Service.
			703.Limitation of
			 Government travel costs
				(a)In
			 generalNotwithstanding any
			 other provision of law, the total amount which is paid or reimbursed by an
			 agency under subchapter I of chapter 57 of title 5, United States Code
			 (relating to travel and subsistence expenses; mileage allowances for official
			 travel by Federal employees) may not, for any of the next 5 fiscal years
			 beginning after the date of enactment of this Act, exceed 50 percent of the
			 total amount so paid or reimbursed by such agency for the fiscal year in which
			 such date of enactment occurs.
				(b)ExceptionsFor
			 purposes of carrying out subsection (a), there shall not be taken into account
			 the amounts paid or reimbursed for—
					(1)any subsistence or
			 travel expenses for threatened law enforcement personnel, as described in
			 section 5706a of title 5, United States Code; or
					(2)any other expenses
			 for which an exception is established under subsection (c) for reasons relating
			 to national security or public safety.
					(c)RegulationsAny regulations necessary to carry out this
			 section shall, in consultation with the Director of the Office of Management
			 and Budget, be prescribed by the same respective authorities as are responsible
			 for prescribing regulations under section 5707 of title 5, United States
			 Code.
				704.Reduction in
			 Federal vehicle costsNotwithstanding any other provision of
			 law—
				(1)of the amounts
			 made available to the General Services Administration for the acquisition of
			 new vehicles for the Federal fleet for fiscal year 2011 and remaining
			 unobligated as of the date of enactment of this Act, an amount equal to 20
			 percent of all such amounts is rescinded;
				(2)for fiscal year
			 2012 and each fiscal year thereafter—
					(A)the amount made
			 available to the General Services Administration for the acquisition of new
			 vehicles for the Federal fleet shall not exceed an amount equal to 80 percent
			 of the amount made available for the acquisition of those vehicles for fiscal
			 year 2011 (before application of subsection (a)); and
					(B)the number of new
			 vehicles acquired by the General Services Administration for the Federal fleet
			 shall not exceed a number equal to 50 percent of the vehicles so acquired for
			 fiscal year 2011; and
					(3)any amounts made
			 available under Public Law 111–5 for the acquisition of new vehicles for the
			 Federal fleet shall be disregarded for purposes of determining the
			 baseline.
				705.Repeals of
			 prohibitions on public-private competitions for conversion to contractor
			 performance of functions performed by Federal employees pursuant to Office of
			 Management and Budget Circular A–76
				(a)Repeals in
			 Public Law 111–117The
			 following provisions of law are repealed:
					(1)Section 735 of the
			 Financial Services and General Government Appropriations Act, 2010 (division C
			 of Public Law 111–117; 123 Stat. 3214).
					(2)Section 743(g) of
			 such Act (123 Stat. 3218).
					(3)Section 212 of the Commerce, Justice,
			 Science, and Related Agencies Appropriations Act, 2010 (division B of Public
			 Law 111–117; 123 Stat. 3140).
					(b)A–76
			 competitionsNotwithstanding any other provision of law, an
			 executive agency may begin, plan for, announce, continue, finish, or approve a
			 study on public-private competition regarding the conversion to contractor
			 performance of any function performed by Federal employees pursuant to Office
			 of Management and Budget Circular A–76 or any other administrative regulation,
			 directive, or policy.
				706.Deauthorization of
			 appropriations to carry out PPACA and HCERANotwithstanding any other provision of law,
			 no funds are authorized to be appropriated to carry out the provisions of the
			 Patient Protection and Affordable Care Act (Public Law 111–148), the Health
			 Care and Education Reconciliation Act of 2010 (Public Law 111–152), and any
			 amendment made by either such Act.
			707.Rescission of Health
			 Insurance Reform Implementation fundsOf the funds made available by section
			 1005(b) of the Health Care and Education Reconciliation Act of 2010 (Public Law
			 111–152; 42 U.S.C. 18121(b)), the unobligated balance is rescinded.
			708.Taxpayer-generated
			 deficit reduction
				(a)Designation of
			 income tax payments To reduce the deficit
					(1)DesignationSubchapter A of chapter 61 of the Internal
			 Revenue Code of 1986 (relating to returns and records) is amended by adding at
			 the end the following new part:
						
							IXDesignation on
				income tax returns for reduction of deficit
								
									Sec. 6097. Designation for reduction of
				  the deficit.
								
								6097.Designation
				for reduction of the deficit
									(a)In
				generalEvery individual,
				regardless of income tax liability for the taxable year, may designate that an
				amount (not less than $1 and not more than $10) shall be paid over for the
				purpose of reducing the deficit of the United States. In the case of a joint
				return of husband and wife, each spouse may so designate an amount.
									(b)Income tax
				liabilityFor purposes of
				subsection (a), the income tax liability of an individual for any taxable year
				is the amount of the tax imposed by chapter 1 on such individual for such
				taxable year (as shown on his return), reduced by the sum of the credits (as
				shown in his return) allowable under part IV of subchapter A of chapter 1
				(other than subpart C thereof).
									(c)Manner and time
				of designationRules similar
				to the rules of section 6096(c) shall apply for purposes of this section,
				except that the designation shall be accompanied by the following statement:
				The Federal budget will be reduced by an amount equal to ten times the
				amount you elect in the box..
									(d)Amount
				increaseIn the case of each
				taxable year beginning after 2011, the maximum dollar amount that may be
				designated under subsection (a) shall be increased by $1. In the case of a
				joint return of husband and wife, such amount shall increase by $2 each taxable
				year.
									.
					(2)Clerical
			 amendmentThe table of parts
			 for subchapter A of chapter 61 of such Code is amended by adding at the end the
			 following new item:
						
							
								Part IX—Designation of income tax payments To
				reduce the
				deficit.
							
							.
					(3)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2010.
					(b)Taxpayer-Generated
			 sequestration of Federal spending To reduce the deficit
					(1)Sequestration To
			 reduce deficitPart C of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 is amended by
			 inserting after section 253 the following new section:
						
							253A.Sequestration
				to reduce the deficit
								(a)Sequestration
									(1)TimingWithin
				15 calendar days after the date Congress adjourns to end a session, and on the
				same day as sequestration (if any) under sections 251, 252, and 253, but after
				any sequestration required by those sections, there shall be a sequestration to
				eliminate the deficit equivalent to the amount calculated under paragraph
				(2).
									(2)Calculation
										(A)OMB
				CalculationBefore October
				1st of each calendar year, OMB shall calculate the total amount designated
				under section 6097 of the Internal Revenue Code of 1986.
										(B)Federal spending
				reductionIn accordance with
				the deadline under paragraph (1), OMB shall apply an across the board reduction
				in Federal spending in an amount equal to the product of—
											(i)the amount calculated under subparagraph
				(A); and
											(ii)10.
											(3)CarryoverAny amounts not calculated by OMB by the
				October 1st deadline, as set forth in subparagraph (2)(A), shall be applied to
				the following fiscal year Federal spending reduction pursuant to this
				section.
									(b)Applicability
									(1)In
				generalExcept as provided by
				paragraph (2), each account of the United States shall be reduced by a dollar
				amount calculated by multiplying the level of budgetary resources in that
				account at that time by the uniform percentage necessary to carry out
				subsection (a). All obligational authority so reduced shall be done in a manner
				that makes such reductions permanent.
									(2)Exempt
				accountsThe following
				programs shall be exempt from reduction under any order issued under this
				section:
										(A)Benefits payable under the old-age,
				survivors, and disability insurance program established under title II of the
				Social Security Act.
										(B)Benefits payable
				under section 3(a), 3(f)(3), 4(a), or 4(f) of the Railroad Retirement Act of
				1974.
										(C)Benefits payable under title 18 of the
				Social Security Act.
										(D)The rate of pay of any judge or justice
				appointed pursuant to article III of the Constitution of the United
				States.
										(E)Veterans’ benefits
				listed under sections 255(b) and 255(f) of the Balanced Budget and Emergency
				Deficit Control Act of 1985 (2 U.S.C. 905(b), 905(f)).
										(c)Effective
				dateThis section shall apply to calender years beginning after
				December 31,
				2010.
								.
					(2)ReportsSection 254 of the Balanced Budget and
			 Emergency Deficit Control Act of 1985 is amended—
						(A)in subsection (a),
			 by adding at the end of the table the following new item:
							
								
									
										
											October
						1OMB
						report estimating amount of income tax designated pursuant to section 6097 of
						the Internal Revenue Code of 1986.
											
										
									
								.
						(B)in subsection (c)(1), by inserting ,
			 and sequestration to reduce the deficit, after
			 sequestration;
						(C)in subsection (c), by redesignating
			 paragraph (5) as paragraph (6) and by inserting after paragraph (4) the
			 following new paragraph:
							
								(5)Reports on
				sequestration to reduce the deficitThe preview reports shall set forth for the
				budget year estimates for each of the following:
									(A)The aggregate amount designated under
				section 6097 of the Internal Revenue Code of 1986 for the last calendar year
				ending before the budget year.
									(B)The amount of reductions required under
				section 253A and the deficit remaining after those reductions have been
				made.
									(C)The sequestration percentage necessary to
				achieve the required reduction in accounts under section
				253A(a).
									;
				and
						(D)in subsection (f), by redesignating
			 paragraphs (4) and (5) as paragraphs (5) and (6), respectively, and by
			 inserting after paragraph (3) the following new paragraph:
							
								(4)Reports on
				sequestration to reduce the deficitThe final reports shall contain all of the
				information contained in the deficit taxation designation report required on
				October
				1.
								.
						(3)Effective
			 dateNotwithstanding section
			 275(b) of the Balanced Budget and Emergency Deficit Control Act of 1985, the
			 expiration date set forth in that section shall not apply to the amendments
			 made by this Act. On the date specified in section 253A of the Balanced Budget
			 and Emergency Deficit Control Act of 1985, as amended by this section, the
			 President shall issue an order fully implementing the sequestration required by
			 section 253A of such Act, as amended by this section. This order shall be
			 effective on issuance.
					709.Limitation on funds
			 to implement certain health care lawsThe Continuing Appropriations Act, 2011
			 (Public Law 111–242), as amended by section 101, is amended by adding at the
			 end the following:
				
					167.No appropriations or funds made available
				or authority granted pursuant to section 101(b)(1) may be used to carry out any
				program under, promulgate any regulation pursuant to, or defend against any
				lawsuit challenging any provision of Public Law 111–148 or Public Law 111–152
				or any amendment made by either such Public
				Law.
					.
			
